Citation Nr: 1737407	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-01 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a low back disorder, to include as secondary to a service-connected bilateral knee disability.

2.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received with respect to a claim of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1985 to June 1989.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2017.

The claims of service connection for a low back disorder, bilateral hearing loss, and tinnitus are considered reopened; those reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

New evidence that tends to substantiate the claims of service connection for a low back disorder, bilateral hearing loss, and tinnitus has been received since the final October 2006 rating decision that denied service connection for a low back disorder, bilateral hearing loss, and tinnitus.  

CONCLUSION OF LAW

New and material evidence has been received, and the claims of service connection for a low back disorder, bilateral hearing loss, and tinnitus are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

Historically, the Veteran claimed service connection for a low back disorder, bilateral hearing loss, and tinnitus in May 2006; in an October 2006 rating decision, the AOJ denied service connection for the Veteran's low back disorder, bilateral hearing loss, and tinnitus, noting that there was no evidence these conditions were diagnosed in or caused by his military service.  The Veteran was notified of that decision in an October 2006 letter.  The Veteran did not submit any additional evidence or a notice of disagreement within one year of that letter.  

As no new and material evidence was received during the appeal period following the October 2006 letter, the October 2006 rating decision became final.  See 
38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a notice of disagreement within one year of the October 2006 notification letter, the October 2006 rating decision is final.  See 38 C.F.R. 
 §§ 20.200, 20.201, 20.1103 (2016).  New and material evidence is therefore required to reopen the claims of service connection for a low back disorder, bilateral hearing loss, and tinnitus.  See 38 U.S.C.A. § 5108(West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156. 

Since the October 2006 rating decision, the Veteran filed his claim to reopen his low back disorder, bilateral hearing loss, and tinnitus claims in May 2009; the AOJ afforded the Veteran VA back examinations in July 2009 and June 2014, and a VA audiological examination in June 2014.  Further, the Veteran submitted VA treatment records from July 2009 that showed a diagnosis of mild sensorineural hearing loss in the left ear.  Lastly, at the Veteran's May 2017 Board hearing, he testified that during service, he was an infantryman in a mechanized unit and was constantly exposed to loud noises, and that this acoustic trauma caused his bilateral hearing loss and tinnitus.  

The above evidence is both new and material, as it addresses the salient issues of whether the Veteran has a low back disorder, bilateral hearing loss, and tinnitus that is related to his military service.  Accordingly, the Board must conclude that new and material evidence has been received which tends to substantiate the Veteran's claims of service connection for a low back disorder, bilateral hearing loss, and tinnitus, and these claims are reopened.  See 38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claims of service connection for a low back disorder, bilateral hearing loss, and tinnitus has been received; those claims are reopened, and to this limited extent, the appeals of those issues are granted.  

REMAND

At the May 2017 Board hearing, the Veteran testified he began receiving private treatment for his back in 1990, only two years after his separation from service.  However, the claims file only contains private treatment records for the Veteran's back condition from the Veteran's private physician, Dr. R.G., since 2010.  Thus, it appears there are outstanding private treatment records, and a remand is necessary in order to obtain those records, and any other outstanding private or VA treatment records.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, the Veteran underwent a VA back examination in June 2014.  The Veteran was diagnosed with spondylosis of the lumbar spine.  The examiner noted that the Veteran contended he injured his back after a slip and fall in the shower during service.  However, the VA examiner opined that the current condition was less likely than not related to the Veteran's military service.  In support, the examiner stated that while the Veteran was seen in service for a back condition, there were no complaints, treatment, or evaluations for a back condition post-service until 2009, 20 years after discharge.  Further, the examiner stated that service treatment records indicated back pain with normal exams, and that while he did have therapy in December 1986, there were no other complaints or treatment after that date, even though the Veteran was in service until June 1989.  

However, as noted above, the Veteran contended at the hearing that he received treatment for his back condition as early as 1990, only two years after discharge from service.  Additionally, in a December 2011 statement, VA Form 21-4138, the Veteran stated that during basic training, he had an accident where he fell into an uncovered foxhole, causing him severe pain to his knees and lower back.  Further, at the May 2017 Board hearing, the Veteran testified he had an accident during service when he was on top of a jeep to wash it, and he fell and hurt his back.  The examiner did not address these incidents in service when rendering his opinion.  Consequently, the Board finds that the June 2014 VA examiner's opinion is inadequate, and a remand is necessary in order to obtain an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

As for the Veteran's bilateral hearing loss and tinnitus claims, the Veteran underwent a June 2014 VA audiological examination; during that examination, the audiometric data obtained did not demonstrate a hearing loss disability under 
38 C.F.R. § 3.385.  The Veteran was diagnosed with tinnitus at that time, as the examiner noted the Veteran reported bilateral tinnitus that was high-pitched, hurt his ears, and had been ongoing for about 5 years.  

The examiner opined that the Veteran did not have hearing loss caused by or as a result of military noise exposure.  In support, the examiner noted the Veteran had normal hearing bilaterally, and his enlistment and separation audiograms both showed normal hearing, with no shift in hearing from enlistment to separation.  The examiner also opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure, and was less likely than not a symptoms associated with the Veteran's hearing loss.  In support, the examiner stated that the Veteran had normal hearing bilaterally, had no documented complaints of tinnitus during military service, and reported the onset of the symptoms were only about 5 years prior to the examination.  

However, at the May 2017 Board hearing, the Veteran testified that his hearing loss may have become worse since his June 2014 VA examination.  Further, he testified that the ringing in his ears began prior to his separation from service, as he was exposed to loud noises, including fire ranges, while working as an infantryman in a mechanized unit during service.  Thus, the Board finds that a new VA examination is needed to determine whether the Veteran now demonstrates a hearing loss disability 38 C.F.R. § 3.385, and to obtain an adequate medical opinion regarding whether the Veteran's bilateral hearing loss or tinnitus is related to his service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Houston VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his low back disorder, to include the private treatment he received beginning in 1990 and any treatment from Dr. R.G., which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Submit the claims file to the June 2014 VA examiner in order to provide an addendum opinion regarding the Veteran's low back disorder.  If the June 2014 VA examiner is unavailable, this must be expressly noted in the claims file and the AOJ should arrange for another qualified examiner to respond to the following questions.

After review of the claims file, including any newly associated evidence, the examiner should opine whether the Veteran's low back disorder, to include spondylosis of the lumbar spine, at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  

The examiner must specifically address the Veteran's lay statements in the record, to include his December 2011 statement that during basic training, he had an accident where he fell into an uncovered foxhole, causing him severe pain to lower back; his testimony at the May 2017 Board hearing that he injured his back after falling off a jeep during service; his statement that he injured his back after falling in the shower during service; and his statement that he began to seek treatment for the back after service in the 1990s.  

The examiner should also opine whether the Veteran's low back disorder, to include spondylosis of the lumbar spine, is at least as likely as not (a) caused by; or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by his service-connected bilateral knee disability.  

If aggravation of the Veteran's low back disorder by his bilateral knee disability is found, the examiner must attempt to establish a baseline level of severity of his low back disorder prior to aggravation by the service-connected disability.  

All opinions must be accompanied by an explanation.  

4.  Schedule the Veteran for a VA audiological examination.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Audiometric testing should be completed and any bilateral hearing loss disability under 38 C.F.R. 
§ 3.385 should be noted.  Then, the examiner should opine whether the Veteran's bilateral hearing loss and tinnitus at least as likely as not (50 percent or greater probability) began in or are otherwise related to military service, to include any noise exposure therein.

The examiner should specifically address the Veteran's statement that he was an infantryman in a mechanized unit and was constantly exposed to loud noises, and whether that noise exposure in service is the cause of any current hearing impairment or tinnitus, or whether such hearing loss and tinnitus began during service or within one year of discharge from service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity and/or tinnitus due to noise exposure in service.

All opinions must be accompanied by an explanation.  The lack of hearing loss or tinnitus documented in service cannot, standing alone, serve as the basis for a negative etiology opinion.  

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for a low back disorder, bilateral hearing loss, and tinnitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


